CONDITIONALLY GRANT and Opinion Filed November 8, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00188-CV

          IN RE WOODS CAPITAL ENTERPRISES, LLC, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-05895-2018

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      The issue before the Court in this original mandamus proceeding is whether

the trial court abused its discretion by denying relator Woods Capital Enterprises,

LLC’s plea to the jurisdiction. Because there were no pending counterclaims after

Woods Capital filed its non-suit, we conclude the trial court abused its discretion by

denying Woods Capital’s plea to the jurisdiction and Woods Capital does not have

an adequate remedy by appeal. Therefore, we conditionally grant the writ of

mandamus.




                                    Background
      Woods Capital filed the underlying lawsuit in Collin County after real party

in interest DXC Technology Services, LLC allegedly breached a contract to sell

property located in Collin County to Woods Capital. Woods Capital also filed a

notice of lis pendens on the property. DXC filed a motion to dismiss pursuant to the

TCPA and also moved to expunge the notice of lis pendens.

      The Collin County trial court expunged the notice of lis pendens, which

permitted DXC to sell the property to another buyer. DXC then filed an application

for attorney’s fees related to the lis pendens. The trial court set one hearing to

consider the lis pendens fee application and the TCPA motion. At the hearing, DXC

tabled its lis pendens fee application because “it may be double work that’s

unnecessary based on how the Court handles the TCPA motion” and proceeded to

argue its TCPA motion. On February 2, 2019, the trial court granted the TCPA

motion to dismiss, and DXC subsequently applied for attorney’s fees under the

TCPA.

      In a final order and judgment dated March 20, 2019, the trial court dismissed

Woods Capital’s case and awarded all attorney’s fees requested in the TCPA fee

application. Although the judgment did not specifically address the lis pendens fee

application, it included the following Mother Hubbard clause: “[A]ll other relief

heretofore requested by any party, but not expressly granted by an Order of the

Court, is DENIED. This Order finally disposes of all remaining claims and parties,

and is appealable.”

                                        –2–
      Woods Capital appealed the TCPA dismissal. This Court “reverse[d] the trial

court’s orders granting DXC’s motion to dismiss under the TCPA and awarding

DXC attorney’s fees and costs under the TCPA.” See Woods Capital Enters., LLC

v. DXC Tech. Servs. LLC, No. 05-19-00380-CV, 2020 WL 4344912, at *6 (Tex.

App.—Dallas July 29, 2020, no pet.) (mem. op).

      On remand, Woods Capital immediately filed a notice of non-suit of its claims

in the Collin County case and filed a new suit in Dallas County. Shortly thereafter,

DXC filed a one-count counterclaim in the non-suited Collin County suit, along with

a request for attorney’s fees and costs.

      Woods Capital filed a plea to the jurisdiction in Collin County in which it

argued its non-suit terminated the Collin County case and left the trial court without

jurisdiction to consider DXC’s counterclaim. DXC responded that parties have an

“absolute right to nonsuit their own claims, but not someone else’s claims they are

trying to avoid.” DXC argued that because a pending claim for attorney’s fees

related to the expunction of the lis pendens had yet to be resolved by the Collin

County court, the plea should be denied.

      On March 10, 2021, the Collin County court denied the plea without

specifying its reasoning. This mandamus proceeding followed.



                                Standard of Review



                                           –3–
        To be entitled to mandamus relief, a relator must demonstrate the trial court

clearly abused its discretion, and the relator has no adequate remedy by appeal. In

re Lee, 411 S.W.3d 445, 463 (Tex. 2013) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A trial court

clearly abuses its discretion if it reaches a decision so arbitrary and unreasonable as

to amount to a clear and prejudicial error of law or if it clearly fails to analyze the

law correctly or apply the law correctly to the facts. In re Cerberus Capital Mgmt.

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam).

                                              Discussion

        Woods Capital asserts the trial court abused its discretion by continuing to

exercise jurisdiction over this case after Woods Capital’s non-suit disposed of all

parties and claims pending before the trial court and no valid counterclaim was

pending that survived the non-suit. DXC responds that (1) the trial court, as a court

of general jurisdiction that has presided over years of litigation related to this case,

has subject matter jurisdiction over this dispute in the court where it was first filed

despite the non-suit and (2) DXC’s claim for attorney’s fees based on its successful

motion to expunge the lis pendens was still pending when Woods Capital filed its

non-suit.1




    1
    DXC does not argue in this mandamus proceeding that the one-count counterclaim filed in the Collin
County trial court after the trial court granted Woods Capital’s non-suit extended the court’s jurisdiction.
                                                   –4–
       Under Texas Rule of Civil Procedure 162, a plaintiff may dismiss a case, or

take a non-suit, “[a]t any time before the plaintiff has introduced all of his evidence

other than rebuttal evidence.” TEX. R. CIV. P. 162. A non-suit extinguishes a case

or controversy at the moment it is filed with the court clerk or requested in open

court. Shadowbrook Apts. v. Abu–Ahmad, 783 S.W.2d 210, 211 (Tex. 1990); In re

Metro. Lloyds Ins. Co. of Tex., No. 05-08-01712-CV, 2009 WL 638253, at *3 (Tex.

App.—Dallas Mar. 13, 2009, orig. proceeding) (mem. op.).

       Here, neither party challenges the trial court’s order granting Woods Capital’s

non-suit. Rather, the controversy is whether the trial court continued to have

jurisdiction over DXC’s request for attorney’s fees. See Williams v. Nat’l Mortg.

Co., 903 S.W.2d 398, 402 (Tex. App.—Dallas 1995, no writ) (noting a party’s right

to take a non-suit does not affect an opposing party’s pending claim for affirmative

relief).

       To the extent DXC argues that the trial court, as a court of general jurisdiction

presiding over the litigation for years, maintained jurisdiction because Woods

Capital first filed the case in Collin County, its argument is contrary to this Court’s

precedent. “[A] trial court’s jurisdiction over a cause ends when a notice of non-suit

is given for the only pending claim for affirmative relief. In effect, in such a

situation, the filing of a non-suit divests a trial court of its subject matter

jurisdiction.” Id. Thus, it is irrelevant how long the underlying case was pending in

Collin County and that it was first filed in Collin County. Instead, the relevant

                                          –5–
inquiry is whether DXC’s claim for attorney’s fees based on its successful motion

to expunge the lis pendens remained pending at the time Woods Capital filed its non-

suit. For the reasons explained below, we conclude DXC did not have any pending

claims.

      The record indicates that during the hearing on its TCPA motion and

application for attorney’s fees based on the lis pendens, DXC asked the trial court to

“table the motion for attorneys’ fees at this time because it may be double work

that’s unnecessary based on how the Court handles the TCPA motion.” DXC then

argued the TCPA motion, which the trial court granted.

      Although the trial court never specifically ruled on the fee application, the

trial court rendered a final judgment denying all relief not expressly granted, which

necessarily included the denial of the lis pendens fee application. The final judgment

further stated it “finally disposes of all remaining claims and parties, and is

appealable.” This phrase is clear and unequivocal as to the finality of the judgment.

See In re Elizondo, 544 S.W.3d 824, 827–28 (Tex. 2018, orig. proceeding) (“[W]hen

there has not been a conventional trial on the merits, an order or judgment is not final

for purposes of appeal . . . unless it clearly and unequivocally states that it finally

disposes of all claims and all parties.”) (quoting Lehmann v. Har-Con Corp., 39

S.W.3d 191, 205–06 (Tex. 2001)). Our conclusion is the same regardless of DXC’s

attempt to characterize its motion to expunge lis pendens into a pending

counterclaim to quiet title. Setting aside that the record contains no pleading

                                          –6–
asserting a counterclaim to quiet title, the finality language in the judgment would

likewise encompass such a claim.

      Moreover, our opinion resolving the TCPA appeal noted that the trial court’s

order on attorney’s fees and costs “[made] the judgment final.” Woods Capital

Enters., LLC, 2020 WL 4344912, at *2. Had DXC believed the trial court erred by

denying its lis pendens fee application, it needed to file a cross appeal in the TCPA

case. See, e.g., In re Estate of Buchanan, No. 05-19-01473-CV, 2020 WL 6791524,

at *6 (Tex. App.—Dallas Nov. 19, 2020, no pet.) (mem. op.) (“A reviewing court

does not again pass upon any matter presented to, directly passed upon, or in effect

disposed of by an earlier appeal to that court.”); see also TEX. R. APP. P. 25.1(c)

(“The appellate court may not grant a party who does not file a notice of appeal more

favorable relief than did the trial court except for just cause.”).

      In reaching this conclusion, we reject DXC’s assertion that Woods Capital

filed an interlocutory, accelerated appeal in the TCPA case pursuant to Texas Civil

Practice and Remedies Code section 27.008(b); therefore, “no final judgment was at

issue and no cross appeal was permitted or possible.” Accelerated appeals are not

limited to interlocutory appeals. Section 27.008(b) provides that “[a]n appellate

court shall expedite an appeal or other writ, whether interlocutory or not, from a trial

court order.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(b) (emphasis added).

Thus, the fact that Woods Capital filed an accelerated appeal does not render it

interlocutory thereby affecting the finality of the judgment.

                                          –7–
      We conclude DXC did not have a valid counterclaim that survived the non-

suit; therefore, the trial court abused its discretion by denying Woods Capital’s plea

to the jurisdiction. See In re Metro. Lloyds Ins. Co. of Tex., 2009 WL 638253, at *4

(concluding trial court abused its discretion by denying motion for entry of dismissal

when non-suit disposed of all claims and no valid counterclaims survived).

      We further conclude Woods Capital has no adequate remedy at law. Because

no valid counterclaim survived the non-suit, there is no longer a case pending in the

trial court. The order denying the plea to the jurisdiction is not an appealable

interlocutory order. See generally TEX. CIV. PRAC. & REM. CODE ANN. § 51.014.

Therefore, before Woods Capital could appeal, it would have to proceed to trial to

defend against a counterclaim that is not validly before the court, leaving Woods

Capital without an adequate remedy at law. See id.; see also In re Houston Specialty

Ins. Co., 569 S.W.3d 138, 142 (Tex. 2019) (orig. proceeding) (“[M]andamus relief

is appropriate to ‘spare private parties and the public the time and money utterly

wasted enduring eventual reversal of improperly conducted proceedings.’”) (quoting

In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding)).

                                      Conclusion

      We conditionally grant relator’s petition for writ of mandamus. We order the

trial court to vacate its March 10, 2021 order denying relator’s plea to the jurisdiction

and direct the trial court to grant relator’s plea to the jurisdiction and dismiss the



                                          –8–
case without prejudice. We are confident the trial court will comply, and the writ

will issue only if the trial court fails to comply.




                                              /Craig Smith/
                                              CRAIG SMITH
                                              JUSTICE

210188F.P05




                                           –9–